Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
FoxMind Canada Enterprises Ltd.

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


FOXMIND CANADA ENTERPRISES LTD.,               CIVIL ACTION NO.
                                                21-cv-5136 (KPF)
                                  Plaintiff,

                     v.
                                                   CORRECTED
CHONGQING CASPAR IMPORT & EXPORT                  PRELIMINARY
TRADE CO., LTD., DECAI SILICONE AND            INJUNCTION ORDER
PLASTIC PRODUCTS CO., LTD., DONGGAUN
LANXIN RUBBER TECHNOLOGY LIMITED,
DONGGUAN DECHUANGFENG SILICONE
TECHNOLOGY CO., LTD., DONGGUAN
EBONA PET PRODUCTS CO., LTD.,
DONGGUAN          HENGJIA      SILICONE
PRODUCTS CO., LTD., DONGGUAN HONEY
SILICONE GIFT CO., LTD, DONGGUAN JINYI
ELECTRONIC TECHNOLOGY CO., LTD.,
DONGGUAN KAIER ELECTRONIC CO., LTD.,
DONGGUAN LUCKY GOLDJYX COMPANY
LIMITED, DONGGUAN LUXIANG PLASTIC
PRODUCTS      CO.,   LTD.,  DONGGUAN
MANHONG       JEWELRY      CO.,    LTD.,
DONGGUAN MEIYU PLASTIC PRODUCTS
CO., LTD., DONGGUAN MITO TECHNOLOGY
CO., LTD., EVERICH COMMERCE GROUP
LIMITED, FOSHAN JUSTIME ELECTRONICS
CO., LTD., FREE MARKET CO., LTD,
GAOYAO JINDU ZHUOXING SILICONE
PRODUCT FACTORY, GLOBAL BRIDGE
INDUSTRY     CO.,   LTD.,  GUANGDONG
YASHITE     INDUSTRIAL     CO.,    LTD.,
GUANGZHOU BEIYANG TRADING CO.,
LTD., GUANGZHOU CHENXUAN HOME
SUPPLIES CO., LTD., GUSU DISTRICT SULI
E-COMMERCE SERVICE DEPARTMENT,
HAINING DING SHANG SOCKS FACTORY,
HEFEI BANBO E-COMMERCE CO., LTD.,
HENAN OCEAN POWER HOUSEWARES CO.,
LTD., HUIZHOU CHINFAI ELECTRONIC
CO.LTD., HUIZHOU MEKA TECHNOLOGY
CO., LTD., HUIZHOU MELIKEY SILICONE
PRODUCT CO., LTD., HUIZHOU YUMING
INDUSTRIAL CO., LTD., HUIZHOU YZORA
INDUSTRIAL CO., LTD., HUNT TECH
(DONGGUAN)       COMPANY        LIMITED,
MAXWELL     (SHENZHEN)     TECHNOLOGY
LTD., NANJING MAOLED INFORMATION
TECHNOLOGY CO., LTD., NINGBO BEILUN
HAPPYFOAM CRAFT CO., LTD., NINGBO
BELDEN INNOVATION TECHNOLOGY CO.,
LTD, NINGBO CHIEFHAND COMMODITY
MANUFACTORY AND TRADING COMPANY,
NINGBO GIANT TIGER CO., LTD., NINGBO
HAISHU MYTEX TEXTILE CO., LTD.,
QINGDAO PRETTY INTERNATIONAL TRADE
CO., LTD., QUANZHOU JUNGLE WOLF
TECHNOLOGY CO., LTD., SHANGHAI
BELLASUN TOY CO., LTD., SHANGHAI
HIMMERS INDUSTRIAL & TRADING CO.,
LTD., SHANGRAO ACTEARLIER CO., LTD.,
SHANTOU CHENGHAI LONGXIANG TOY
INDUSTRY CO., LTD., SHANTOU CHENGHAI
QILE TRADE CO., LTD., SHANTOU QILONG
TOYS CO., LTD., SHENZHEN BELLELIBRE
TECHNOLOGY CO., LIMITED, SHENZHEN
BLUEBERT       ELECTRONIC      CO.,LTD.,
SHENZHEN CHENGYU TECHNOLOGY CO.,
LTD., SHENZHEN CHENHONG GIFTS CO.,
LTD., SHENZHEN EFFECT TECHNOLOGY
CO., LTD., SHENZHEN FUNTEC CO., LTD,
SHENZHEN GATEREDA TECHNOLOGY CO.,
LTD., SHENZHEN GUIFENG TRADE CO.,
LTD., SHENZHEN HUIYAO ELECTRIC
TECHNOLOGY CO., LTD., SHENZHEN
HUIYUNLAI TECHNOLOGY CO., LTD.,
SHENZHEN HUWANG SILICONE RUBBER
PRODUCTS      CO.,   LTD.,   SHENZHEN
JEWELIVES TECHNOLOGY CO., LTD.,
SHENZHEN JINWEI GIFTS CO., LTD.,
SHENZHEN JIUYOU TECHNOLOGY CO.,
LTD., SHENZHEN JORPAD TECHNOLOGY
CO., LTD., SHENZHEN KAICHUANGTONG
E-COMMERCE CO., LTD., SHENZHEN
KETAILI     TECHNOLOGY        CO.,    LTD.,
SHENZHEN KING LISA TECHNOLOGY CO.,
LTD., SHENZHEN KOMIOH TECHNOLOGY
CO.,    LTD.,      SHENZHEN        KONSDA
TECHNOLOGY CO., LTD., SHENZHEN
LEGENDAY TECHNOLOGY CO., LTD.,
SHENZHEN        MENGLAI       ELECTRONIC
COMMERCE        CO.,    LTD.,   SHENZHEN
MERRYCOO       INDUSTRIAL      CO.,   LTD.,
SHENZHEN MINA TECHNOLOGY CO., LTD.,
SHENZHEN MISSYOU TECHNOLOGY CO.,
LTD., SHENZHEN Q UNCLE TECHNOLOGY
CO., LTD., SHENZHEN QIANLE OUTDOOR
PRODUCTS       CO.,     LTD.,   SHENZHEN
SMARTIBM       INDUSTRY       CO.,    LTD.,
SHENZHEN SUPDRIVER TECHNOLOGY
CO., LTD., SHENZHEN TAIHEXIN SILICONE
PRODUCTS       CO.,     LTD.,   SHENZHEN
TENGHUI CROSS BORDER E-COMMERCE
CO.,     LTD.,      SHENZHEN        TIANYA
INTERNATIONAL E-COMMERCE CO., LTD.,
SHENZHEN TUOSHI TECHNOLOGY CO.,
LTD., SHENZHEN UU FIRST TECHNOLOGY
CO.,    LTD.,       SHENZHEN        VBATTY
TECHNOLOGY CO., LTD., SHENZHEN XI XI
HA HA MAOYE TECHNOLOGY CO., LTD.,
SHENZHEN YANUOJIE TECHNOLOGY CO.,
LTD., SHENZHEN YAYA GIFTS CO., LTD.,
SHENZHEN YEETCH SUPPLY CO., LTD.,
SHENZHEN            YIYIXING        ZIPPER
MANUFACTURE CO., LTD., SHENZHEN
YUAN FENG XING YE TECHNOLOGY CO.,
LTD.,   SHENZHEN         ZOHO     SILICONE
PRODUCTS       CO.,    LTD.,   SZ    GTEAK
TECHNOLOGY CO., LIMITED, WENZHOU
HIGH AND LONG CO., LTD., WUHAN
XINGBO TECHNOLOGY CO., LTD., XIAMEN
GOLDCATTLE        PLASTIC      &     METAL
PRODUCTS CO., LTD., XIAMEN HINWELL
MANUFACTURE AND TRADE CO., LTD.,
XIAMEN KINGGRAND SILICONE RUBBER
PRODUCTS CO., LTD., YIWU CITY JO TOYS
CO., LTD., YIWU EASYTOWN IMPORT &
EXPORT COMPANY LIMITED, YIWU ELODIE
JEWELRY CO., LTD., YIWU JENNIFER
COSMETICS CO., LTD., YIWU JIXU IMPORT
AND EXPORT CO., LTD., YIWU JUQI
TRADING CO., LTD., YIWU KUNSHENG
TRADING CO., LTD., YIWU LVYE E-
COMMERCE FIRM, YIWU MODU TRADING
CO., LTD., YIWU NUOXIN CRAFT CO., LTD.,
YIWU QUANFA IMPORT & EXPORT
COMPANY LIMITED, YIWU RICH TOYS CO.,
LTD., YIWU RISHUN ZIPPER CO., LTD.,
YIWU SHANRUN TRADING CO., LTD., YIWU
SHOWYUN IMPORT & EXPORT CO., LTD.,
ZHEJIANG YINWU CRAFT CO., LTD.,
ZHONGSHAN CITY HONGFENG CRAFT &
ADORNMENT FACTORY and ZHONGSHAN
FANGYUAN SILICONE PRODUCTS CO.,
LTD.,

                            Defendants.
                     GLOSSARY


Term            Definition
Plaintiff    or FoxMind Canada Enterprises Ltd.
FoxMind
Defendants      Chongqing Caspar Import & Export Trade
                Co., Ltd., Decai Silicone And Plastic Products
                Co., Ltd., Donggaun Lanxin Rubber
                Technology           Limited,       Dongguan
                Dechuangfeng Silicone Technology Co., Ltd.,
                Dongguan Ebona Pet Products Co., Ltd.,
                Dongguan Hengjia Silicone Products Co.,
                Ltd., Dongguan Honey Silicone Gift Co., Ltd,
                Dongguan Jinyi Electronic Technology Co.,
                Ltd., Dongguan Kaier Electronic Co., Ltd.,
                Dongguan Lucky Goldjyx Company Limited,
                Dongguan Luxiang Plastic Products Co., Ltd.,
                Dongguan Manhong Jewelry Co., Ltd.,
                Dongguan Meiyu Plastic Products Co., Ltd.,
                Dongguan Mito Technology Co., Ltd., Everich
                Commerce Group Limited, Foshan Justime
                Electronics Co., Ltd., Free Market Co., Ltd,
                Gaoyao Jindu Zhuoxing Silicone Product
                Factory, Global Bridge Industry Co., Ltd.,
                Guangdong Yashite Industrial Co., Ltd.,
                Guangzhou Beiyang Trading Co., Ltd.,
                Guangzhou Chenxuan Home Supplies Co.,
                Ltd., Gusu District Suli E-Commerce Service
                Department, Haining Ding Shang Socks
                Factory, Hefei Banbo E-Commerce Co., Ltd.,
                Henan Ocean Power Housewares Co., Ltd.,
                Huizhou Chinfai Electronic Co.Ltd., Huizhou
                Meka Technology Co., Ltd., Huizhou Melikey
                Silicone Product Co., Ltd., Huizhou Yuming
                Industrial Co., Ltd., Huizhou Yzora Industrial
                Co., Ltd., Hunt Tech (Dongguan) Company
                Limited, Maxwell (Shenzhen) Technology
                Ltd., Nanjing Maoled Information Technology
                Co., Ltd., Ningbo Beilun Happyfoam Craft
                Co., Ltd., Ningbo Belden Innovation
                Technology Co., Ltd, Ningbo Chiefhand
                Commodity Manufactory And Trading
                Company, Ningbo Giant Tiger Co., Ltd.,
                Ningbo Haishu Mytex Textile Co., Ltd.,
                Qingdao Pretty International Trade Co., Ltd.,
                Quanzhou Jungle Wolf Technology Co., Ltd.,
                Shanghai Bellasun Toy Co., Ltd., Shanghai

                           i
Himmers Industrial & Trading Co., Ltd.,
Shangrao Actearlier Co., Ltd., Shantou
Chenghai Longxiang Toy Industry Co., Ltd.,
Shantou Chenghai Qile Trade Co., Ltd.,
Shantou Qilong Toys Co., Ltd., Shenzhen
Bellelibre Technology Co., Limited, Shenzhen
Bluebert Electronic Co.,Ltd., Shenzhen
Chengyu Technology Co., Ltd., Shenzhen
Chenhong Gifts Co., Ltd., Shenzhen Effect
Technology Co., Ltd., Shenzhen Funtec Co.,
Ltd, Shenzhen Gatereda Technology Co.,
Ltd., Shenzhen Guifeng Trade Co., Ltd.,
Shenzhen Huiyao Electric Technology Co.,
Ltd., Shenzhen Huiyunlai Technology Co.,
Ltd., Shenzhen Huwang Silicone Rubber
Products Co., Ltd., Shenzhen Jewelives
Technology Co., Ltd., Shenzhen Jinwei Gifts
Co., Ltd., Shenzhen Jiuyou Technology Co.,
Ltd., Shenzhen Jorpad Technology Co., Ltd.,
Shenzhen Kaichuangtong E-Commerce Co.,
Ltd., Shenzhen Ketaili Technology Co., Ltd.,
Shenzhen King Lisa Technology Co., Ltd.,
Shenzhen Komioh Technology Co., Ltd.,
Shenzhen Konsda Technology Co., Ltd.,
Shenzhen Legenday Technology Co., Ltd.,
Shenzhen MengLai Electronic Commerce Co.,
Ltd., Shenzhen Merrycoo Industrial Co., Ltd.,
Shenzhen Mina Technology Co., Ltd.,
Shenzhen Missyou Technology Co., Ltd.,
Shenzhen Q UNCLE Technology Co., Ltd.,
Shenzhen Qianle Outdoor Products Co., Ltd.,
Shenzhen Smartibm Industry Co., Ltd.,
Shenzhen Supdriver Technology Co., Ltd.,
Shenzhen Taihexin Silicone Products Co.,
Ltd., Shenzhen Tenghui Cross Border E-
Commerce Co., Ltd., Shenzhen Tianya
International    E-Commerce      Co.,   Ltd.,
Shenzhen tuoshi Technology Co., LTD.,
Shenzhen UU First Technology Co., Ltd.,
Shenzhen Vbatty Technology Co., Ltd.,
Shenzhen Xi Xi Ha Ha Maoye Technology Co.,
Ltd., Shenzhen Yanuojie Technology Co.,
Ltd., Shenzhen Yaya Gifts Co., Ltd.,
Shenzhen Yeetch Supply Co., Ltd., Shenzhen
Yiyixing Zipper Manufacture Co., Ltd.,
Shenzhen Yuan Feng Xing Ye Technology
Co., Ltd., Shenzhen Zoho Silicone Products
Co., Ltd., SZ Gteak Technology Co., Limited,

          ii
                   Wenzhou High And Long Co., Ltd., Wuhan
                   Xingbo Technology Co., Ltd., Xiamen
                   Goldcattle Plastic & Metal Products Co., Ltd.,
                   Xiamen Hinwell Manufacture and Trade Co.,
                   Ltd., Xiamen Kinggrand Silicone Rubber
                   Products Co., Ltd., Yiwu City JO Toys Co.,
                   Ltd., Yiwu Easytown Import & Export
                   Company Limited, Yiwu Elodie Jewelry Co.,
                   Ltd., Yiwu Jennifer Cosmetics Co., Ltd., Yiwu
                   Jixu Import And Export Co., Ltd., Yiwu Juqi
                   Trading Co., Ltd., Yiwu Kunsheng Trading
                   Co., Ltd., Yiwu Lvye E-Commerce Firm, Yiwu
                   Modu Trading Co., Ltd., Yiwu Nuoxin Craft
                   Co., Ltd., Yiwu Quanfa Import & Export
                   Company Limited, Yiwu Rich Toys Co., Ltd.,
                   Yiwu Rishun Zipper Co., Ltd., Yiwu Shanrun
                   Trading Co., Ltd., Yiwu Showyun Import &
                   Export Co., Ltd., Zhejiang Yinwu Craft Co.,
                   Ltd., Zhongshan City Hongfeng Craft &
                   Adornment        Factory    and    Zhongshan
                   Fangyuan Silicone Products Co., Ltd.
Alibaba            Alibaba.com, an online marketplace platform
                   that allows manufacturers, wholesalers and
                   other       third-party    merchants,      like
                   Defendants, to advertise, offer for sale, sell,
                   distribute and ship their wholesale and retail
                   products originating from China directly to
                   consumers across the world and specifically
                   to consumers residing in the U.S., including
                   New York
Epstein Drangel    Epstein Drangel LLP, counsel for Plaintiff
New York Address   244 Madison Ave, Suite 411, New York, New
                   York 10016
Complaint          Plaintiff’s Complaint
Application        Plaintiff’s Ex Parte Application for: 1) a
                   temporary restraining order; 2) an order
                   restraining Merchant Storefronts (as defined
                   infra) and Defendants’ Assets (as defined
                   infra) with the Financial Institutions (as
                   defined infra); 3) an order to show cause why
                   a preliminary injunction should not issue; 4)
                   an order authorizing bifurcated and
                   alternative service and 5) an order
                   authorizing expedited discovery
Capon Dec.         Declaration of David Capon in Support of
                   Plaintiff’s Application
Yamali Dec.        Declaration of Danielle S. Yamali in Support
                   of Plaintiff’s Application
                              iii
Pop It Products     A soothing tactile toy and smart bubble
                    popping game designed to stimulate
                    children’s senses and develop logic and
                    reasoning skills
Pop It Mark         U.S. Trademark Registration No. 6,183,005
                    for “POP IT!” for goods in Class 28
FoxMind Products    A variety of toys and games that offer mind
                    stimulating fun while developing reasoning
                    skills, spatial logic and other skills associated
                    with science, technology, engineering, and
                    math (STEM)
Counterfeit         Products bearing or used in connection with
Products            the Pop It Mark, and/or products in
                    packaging and/or containing labels bearing
                    the Pop It Mark, and/or bearing or used in
                    connection with marks that are confusingly
                    similar to the Pop It Mark and/or products
                    that are identical or confusingly similar to the
                    Pop It Mark
Infringing Listings Defendants’ listings for Counterfeit Products
User Accounts       Any and all websites and any and all
                    accounts with online marketplace platforms
                    such as Alibaba, as well as any and all as yet
                    undiscovered accounts with additional online
                    marketplace platforms held by or associated
                    with Defendants, their respective officers,
                    employees, agents, servants and all persons
                    in active concert or participation with any of
                    them
Merchant            Any and all User Accounts through which
Storefronts         Defendants,       their   respective     officers,
                    employees, agents, servants and all persons
                    in active concert or participation with any of
                    them operate storefronts to manufacture,
                    import, export, advertise, market, promote,
                    distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which
                    are held by or associated with Defendants,
                    their respective officers, employees, agents,
                    servants and all persons in active concert or
                    participation with any of them
Defendants’ Assets Any and all money, securities or other
                    property or assets of Defendants (whether
                    said assets are located in the U.S. or abroad)
Defendants’         Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                    Defendants’ User Accounts or Merchant
                    Storefront(s) (whether said account is located
                                  iv
                    in the U.S. or abroad)
Financial           Any banks, financial institutions, credit card
Institutions        companies and payment processing agencies,
                    such as PayPal Inc. (“PayPal”), Payoneer Inc.
                    (“Payoneer”), the Alibaba Group d/b/a
                    Alibaba.com      payment      services    (e.g.,
                    Alipay.com Co., Ltd., Ant Financial Services
                    Group), PingPong Global Solutions, Inc.
                    (“PingPong”) and other companies or agencies
                    that engage in the processing or transfer of
                    money and/or real or personal property of
                    Defendants
Third Party         Online marketplace platforms, including,
Service Providers   without limitation, those owned and
                    operated, directly or indirectly by Alibaba, as
                    well as any and all as yet undiscovered online
                    marketplace platforms and/or entities
                    through which Defendants, their respective
                    officers, employees, agents, servants and all
                    persons in active concert or participation
                    with any of them manufacture, import,
                    export,     advertise,    market,     promote,
                    distribute, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products which
                    are hereinafter identified as a result of any
                    order entered in this action, or otherwise




                               v
      WHERAS, Plaintiff having moved ex parte on June 10, 2021 against

Defendants for the following: 1) a temporary restraining order (or “TRO”); 2) an

order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction

should not issue; 4) an order authorizing bifurcated and alternative service and

5) an order authorizing expedited discovery;

      WHEREAS, on the same day, June 10, 2021, the Court entered an Order

granting Plaintiff’s Application for a TRO, which Order required Defendants to

appear on June 24, 2021, at 2:00 p.m. to show cause why a preliminary

injunction should not issue (the “Show Cause Hearing”);

      WHEREAS, on June 16, 2021, Plaintiff filed a letter requesting

modification of the TRO;

      WHEREAS, on the same day, June 16, 2021, the Court entered an Order,

inter alia¸ extending the TRO and adjourning the June 24, 2021 Show Cause

Hearing to July 9, 2021 (the “June 16, 2021 Order”);

      WHEREAS, on June 30, 2021, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO,

all papers filed in support of the Application, the June 16, 2021 Order on each

and every Defendant;

      WHEREAS, on July 8, 2021 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, as well as attorneys purporting to represent Defendants

Dongguan Honey Silicone Gift Co., Ltd, Dongguan Lucky Goldjyx Company




                                       1
Limited, and Shantou Chenghai Longxiang Toy Industry Co., Ltd. appeared

(collectively, the “Objecting Defendants”).

                                           ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place

      through the pendency of this litigation as to all Defendants, with the

      understanding that further motion practice from the Objecting Defendants

      is forthcoming, and that issuing this Order is warranted under Federal

      Rule of Civil Procedure 65 and Section 34 of the Lanham Act.

      a) Accordingly, Defendants are hereby restrained and enjoined from

         engaging in any of the following acts or omissions pending the final

         hearing and determination of this action or until further order of the

         Court:

             i. manufacturing, importing, exporting, advertising, marketing,

                promoting, distributing, displaying, offering for sale, selling

                and/or otherwise dealing in Counterfeit Products or any other

                products bearing the Pop It Mark and/or marks that are

                confusingly similar to, identical to and constitute a counterfeiting

                and/or infringement of the Pop It Mark;

            ii. directly or indirectly infringing in any manner Plaintiff’s Pop It

                Mark;

           iii. using any reproduction, counterfeit, copy or colorable imitation

                of Plaintiff’s Pop It Mark to identify any goods or services not

                authorized by Plaintiff;


                                           2
iv. using Plaintiff’s Pop It Mark or any other marks that are

    confusingly similar to the Pop It Mark on or in connection with

    Defendants’ manufacturing, importing, exporting, advertising,

    marketing, promoting, distributing, displaying, offering for sale,

    selling and/or otherwise dealing in Counterfeit Products;

v. using any false designation of origin or false description, or

    engaging in any action which is likely to cause confusion, cause

    mistake and/or to deceive members of the trade and/or the

    public as to the affiliation, connection or association of any

    product      manufactured,        imported,    exported,    advertised,

    marketed, promoted, distributed, displayed, offered for sale or

    sold by Defendants with Plaintiff, and/or as to the origin,

    sponsorship or approval of any product manufactured, imported,

    exported,     advertised,       marketed,     promoted,    distributed,

    displayed, offered for sale or sold by Defendants and Defendants’

    commercial activities and Plaintiff;

vi. secreting,    concealing,       destroying,    altering,   selling   off,

    transferring or otherwise disposing of and/or dealing with: (i)

    Counterfeit Products and/or (ii) any computer files, data,

    business records, documents or any other records or evidence

    relating to their User Accounts, Merchant Storefronts or

    Defendants’     Assets      and    the   manufacture,      importation,




                                3
         exportation, advertising, marketing, promotion, distribution,

         display, offering for sale and/or sale of Counterfeit Products;

    vii. effecting assignments or transfers, forming new entities or

         associations, or creating and/or utilizing any other platform,

         User Account, Merchant Storefront or any other means of

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

         Products for the purposes of circumventing or otherwise avoiding

         the prohibitions set forth in this Order; and

    viii. knowingly instructing, aiding or abetting any other person or

         business entity in engaging in any of the activities referred to in

         subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

         1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third    Party      Service   Providers      and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

         encumbering or paying Defendants’ Assets from or to Defendants’

         Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,        destroying,   altering,     selling   off,

         transferring or otherwise disposing of and/or dealing with any

         computer files, data, business records, documents or any other


                                       4
        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts;

     ii. secreting,    concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,


                                     5
              distribution, display, offering for sale and/or sale of Counterfeit

              Products; and

           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-

      mail addresses), account numbers and account balances for any and

      all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

   granted in the TRO shall remain in place through the pendency of this

   litigation, including that:




                                        6
a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

   Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

   Local Rules for the Southern and Eastern Districts of New York and

   Defendants who are served with this Order shall provide written

   responses under oath to such interrogatories within fourteen (14) days

   of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant

   to Rules 26 and 34 of the Federal Rules of Civil Procedure and

   Defendants who are served with this Order, their respective officers,

   employees, agents, servants and attorneys and all persons in active

   concert or participation with any of them who receive actual notice of

   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;




                                    7
 iii.   any and all identifying information for Defendants and Defendants'

        User   Accounts,    including    names,    addresses    and    contact

        information;

 iv.    any and all account opening documents and records, including, but

        not limited to, account applications, signature cards, identification

        documents, and if a business entity, any and all business

        documents provided for the opening of each and every of Defendants’

        Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from

        each and every of Defendants’ Financial Accounts and any and all

        supporting documentation, including, but not limited to, deposit

        slips, withdrawal slips, cancelled checks and account statements;

 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,


                                    8
             employees, agents, servants and all persons in active concert or

             participation with any of them;

      ix.    the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts, a full accounting of Defendants’

             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts associated with Defendants’ User

             Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Pop It Mark and/or marks that are confusingly similar

             to, identical to and constitute a counterfeiting and/or infringement

             of the Pop It Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts


                                        9
            and Defendants’ Merchant Storefronts that Defendants have ever

            had and/or currently maintain with the Third Party Service

            Providers;

      ii.   the identities, location and contact information, including any and

            all e-mail addresses of Defendants;

     iii.   the nature of Defendants’ businesses and operations, methods of

            payment, methods for accepting payment and any and all financial

            information, including, but not limited to, information associated

            with Defendants’ User Accounts and Defendants’ Merchant

            Storefronts, a full accounting of Defendants’ sales history and listing

            history under such accounts and Defendants’ Financial Accounts

            with any and all Financial Institutions associated with Defendants’

            User Accounts and Defendants’ Merchant Storefronts; and

     iv.    Defendants’ manufacturing, importing, exporting, advertising,

            marketing, promoting, distributing, displaying, offering for sale

            and/or selling of Counterfeit Products, or any other products

            bearing the Pop It Mark and/or marks that are confusingly similar

            to, identical to and constitute an infringement of the Pop It Mark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

        (including NutStore, a large mail link created through Rmail.com and


                                        10
        via website publication through a specific page dedicated to this

        Lawsuit accessible through ipcounselorslawsuit.com) where each

        Defendant will be able to download a PDF copy of this Order to

        Defendants’ e-mail addresses to be determined after having been

        identified by Alibaba pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for

        communications established by the Third Party Service Providers on

        their respective platforms, notifying Defendants that an action has been

        filed against them in this Court and providing a link to a secure website

        (such as NutStore or a large mail link created through Rmail.com)

        where each Defendant will be able to download a PDF copy of this

        Order.

5. As sufficient cause has been shown, that such alternative service by

     electronic means ordered in the TRO and herein shall be deemed effective

     as to Defendants, Third Party Service Providers and Financial Institutions

     through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made

     on and deemed effective as to the Third Party Service Providers and

     Financial Institutions if it is completed by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

           website where PayPal Inc. will be able to download a PDF copy of

           this Order via electronic mail to PayPal Legal Specialist at

           EEOMALegalSpecialist@paypal.com;


                                      11
        b)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where AliPay.com Co., Ltd., Ant Financial Services will

             be able to download a PDF copy of this Order via electronic

             mail Mr. Di Zhang, Member of the Legal & Compliance

             Department – IP, at di.zd@alipay.com;

        c)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where Alibaba will be able to download a PDF copy of

             this Order via electronic mail to Chloe He, Alibaba Group at

             chloe.he@alibaba-inc.com;

        d)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where Payoneer Inc. will be able to download a PDF

             copy of this Order via electronic mail to Payoneer Inc.’s

             Customer              Service            Management               at

             customerservicemanager@payoneer.com and Edward Tulin,

             counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

        e)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where PingPong Global Solutions Inc. will be able to

             download a PDF copy of this Order via electronic mail to

             PingPong     Global    Solutions     Inc.’s   Legal    Department

             legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have

  actual notice of the terms of this Order and any act by them or anyone of




                                    12
            them in violation of this Order may be considered and prosecuted as in

            contempt of this Court.

         8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

            a final disposition of this case or until this Order is terminated.

         9. This Order shall remain in effect during the pendency of this action, or

            until further order of the Court.

         10.      Any Defendants that are subject to this Order may appear and move

            to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

            shorter notice as set by the Court.




The Clerk of Court is directed to docket this corrected Order to
replace the document currently docketed at docket entry 5.

Dated:         July 9, 2021                 SO ORDERED.
               New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE




                                                13
